DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (Hereinafter “Bailey”) US Patent Application Publication No. 2018/0039653 in view of Knox et al. (Hereinafter “Knox”) US Patent Application Publication No. 2012/0008793.

Referring to claim 1, Bailey teaches an apparatus [ab] comprising: 
at least one processing device [computing device 700 of fig. 7] comprising a processor [704 of fig. 5] coupled to a memory [cache memory 712 of fig. 5];
said at least one processing device being configured to implement adaptive flow control [910-940 of fig. 9] in conjunction with processing of input-output operations in a storage system [I/O through interface bus 734 of fig. 5];
the adaptive flow control comprising in which a window size defining an amount of concurrent processing of the input-output operations in the storage system is adjusted responsive to a measured latency for processing of one or more of the input-output operations and the adaptive flow control further comprising in which at least one latency threshold used to control adjustment of the window size adjusted [compare the change threshold an amount of altered content within the particular period of time, and determining that the amount of the content during the attempted operation does not exceed the change threshold, 0034; 0043; 0080].
However, Bailey does not explicitly teach feedback loops although Bailey teaches a [notification from the detection module [514 of fig. 5; 0080]. Knox teaches feedback loops [feedback loop including an input coupled to the output, 0034, clm 8, 9].
It would have been obvious to one of ordinary skill in the art to add the feature of Knox to the system of Bailey an as essential means to  modifying of large portions of the content to determine whether the operation deviates from the usage pattern.

Referring to claim 15, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 18, this is a method claim which is corresponding to the apparatus claim 1 above; therefore, it is rejected under the same rationale.

Referring to claim 2, Bailey and Knox teach the invention substantially as claimed, wherein the storage system comprises a distributed storage system comprising a plurality of storage nodes [Bailey, 601-614 of fig. 6].
 
Referring to claim 3, Bailey and Knox teach the invention substantially as claimed, wherein said at least one processing device comprises at least one processing core of a multi-core storage node of the distributed storage system [Bailey, data center 112 of fig. 1 and local storage 108 of fig. 1].

Referring to claim 4, Bailey and Knox teach the invention substantially as claimed, wherein the first feedback loop is configured to decrease the window size responsive to the measured latency being greater than an upper latency threshold and to increase the window size responsive to the measured latency being less than a lower latency threshold [Bailey, 0014; 0023-0024; 0033-0040].

Referring to claim 5, Bailey and Knox teach the invention substantially as claimed, wherein the measured latency for processing of one or more of the input-output operations comprises an average end-to-end latency measured across multiple ones of the input-output operations [Bailey, I/O port 758 of fig. 7; 0065].

Referring to claim 6, Bailey and Knox teach the invention substantially as claimed, wherein the window size defines a maximum permitted amount of concurrent processing of the input-output operations in the storage system in terms of a number of data units of a particular size [Knox, 0035]. 

Referring to claim 7, Bailey and Knox teach the invention substantially as claimed, wherein the first feedback loop is configured to respond to relatively short-term fluctuations in processing performance of the storage system and the second feedback loop is configured to respond to relatively long-term fluctuations in processing performance of the storage system [Bailey, 0034; clm8-9].

Referring to claim 8, Bailey and Knox teach the invention substantially as claimed, wherein the first feedback loop comprises a primary feedback loop of the active flow control and the second feedback look comprises an external feedback loop of the active flow control and is configured to adjust said at least one latency threshold of the primary feedback loop [Knox, 0034; clm 8].

Referring to claim 9, Bailey and Knox teach the invention substantially as claimed, wherein the second feedback loop adjusts said at least one latency threshold of the first feedback loop based at least in part on a designated throughput measure [Bailey, 0034; 0080].

Referring to claim 10, Bailey and Knox teach the invention substantially as claimed, wherein the designated throughput measure comprises average input-output operations per second measured over a relatively long-term interval as compared to a relatively short-term interval over which the measured latency utilized in the first feedback loop is determined [Knox, 0034; clm 8-9].

Referring to claim 11, Bailey and Knox teach the invention substantially as claimed, wherein the second feedback loop operates over a plurality of cycles each corresponding to a designated feedback time frame for which the second feedback loop determines whether or not said at least one latency threshold of the first feedback is to be adjusted [Bailey, 0034].

Referring to claim 12, Bailey and Knox teach the invention substantially as claimed, wherein for each of the designated feedback time frames, the second feedback loop determines a plurality of measured parameters including average latency, latency deviation and average input-output operations per second for the feedback time frame [Bailey, particular period, 0034] 

Referring to claim 14, Bailey and Knox teach the invention substantially as claimed, wherein responsive to a designated number of consecutive cycles in which said at least one latency threshold remains unchanged, the second feedback loop automatically increases said at least one latency threshold [Bailey, 0080].

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Referring to claims 16, 17, 19 and 20, all limitations of these claims have been addressed in the analysis of claims 1-15 and 18 above, and these claims are rejected on that basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUY N PARDO/Primary Examiner, Art Unit 2691